ORDER
The Court having considered the Petition of Lester A.D. Adams for Reinstatement to the Bar of Maryland and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 11th day of April, 2007,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the petitioner, Lester A.D. Adams, is reinstated to the practice of law in this State, subject to the following conditions
1. Petitioner shall participate in twelve (12) hours of continuing legal education in the first three (3) years after reinstatement;
2. Petitioner shall engage at his expense a monitor acceptable to Bar Counsel who will oversee both his practice of law and his accounting of funds for a period of two (2) years with monthly reports for one (1) year and quarterly reports thereafter to Bar Counsel; and
3. Petitioner in the first year after reinstatement shall attend the Maryland State Bar Association Workers’ Compensation Evening Series; and in the second year Petitioner shall attend the Maryland State Bar Association and Prince George’s County Bar Association CLE offerings in Criminal Law, Family Law, Immigration *312Law, Consumer Bankruptcy Law and solo and small firm practice and litigation as well as any of those he could not attend in year two on the third year, and it is further
ORDERED that the Clerk of the Court shall replace the name of Lester A.D. Adams upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.